Citation Nr: 0704815	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-19 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for low back strain with 
left-sided disc herniation, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1987 to March 
1992.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a December 2002 decision by the RO.

By a June 1992 rating decision, the veteran was service 
connected for low back strain with a noncompensable 
evaluation, effective from March 17, 1992, the day after he 
was separated from service.  The veteran appealed that rating 
decision, and by a July 1993 decision the RO granted a 10 
percent evaluation, effective from March 17, 1992.  At that 
time the veteran's disability was evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295 for lumbar strain.  
On February 20, 2002, the veteran underwent a discectomy at 
L4-5.  By an April 2002 rating decision, the RO granted a 
temporary 100 percent disability rating for convalescence 
from February 20 to April 1, 2002, for low back strain with 
left-sided herniated disc.  By an April 2002 rating decision, 
the RO extended the 100 percent rating for convalescence to 
July 1, 2002.  By a December 2002 rating decision, the RO 
granted an increased rating to 20 percent for low back strain 
with left-sided herniated disc, effective from July 1, 2002, 
evaluated pursuant to Diagnostic Code 5293 for intervertebral 
disc syndrome.  The veteran has appealed the assignment of 
the 20 percent rating.

The veteran has also been service connected for disabilities 
as secondary to his low back disorder.  By a July 2005 rating 
decision, the veteran was granted service connection for left 
leg radiculopathy, with an evaluation of 10 percent 
disabling, effective from September 26, 2003, based on 38 
C.F.R. § 4.12a, Diagnostic Code 8520.  By a March 2006 rating 
decision, the veteran was granted service connection for a 
scar on the left lumbar spine with an evaluation of 10 
percent disabling, effective from February 8, 2006, based on 
38 C.F.R. § 4.118, Diagnostic Code 7804.  The veteran has not 
appealed either rating.

The veteran testified at a Decision Review Officer Hearing 
held at the RO on November 2, 2004.  

REMAND

In connection with his claim for increase, the veteran was 
afforded VA examinations of the lumbosacral area in November 
2002, February 2004, and February 2006.  

The Board notes that, at the February 2006 VA examination, 
the veteran reported that he was seeing two different doctors 
for his back--a VA physician at the John Cochran Division of 
the VA medical center in St. Louis, and a private doctor, Dr. 
Lisa Armbruster.  It was noted that the veteran was referred 
to the VA Neurology Clinic with an appointment the next day, 
February 9, 2006.  The claims file contains some treatment 
records from Dr. Armbruster and her former associate, Dr. 
Lucas, from October 20, 2001 to June 27, 2005.  Although it 
appears from the veteran's report that he started treatment 
with VA sometime after the February 2004 VA examination, no 
VA treatment records have been obtained for the claims file.

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically in the claims file.  See Bell v Derwinski, 2 Vet. 
App. 611, 613 (1992).  Accordingly, a remand is necessary for 
the additional development of obtaining records. 

In this regard, in order to bring the record up-to-date, 
treatment reports should be obtained from Dr. Lisa Armbruster 
from June 2005 to the present.  After his November 2004 
Decision Review Officer hearing, the veteran provided copies 
of his leave records from his employer for 2003, 2004, and 
through March 2005.  The veteran should be given opportunity 
to provide copies of his leave records for the full year of 
2005 to the present.  

The Board further notes that the veteran has not been 
notified of all the rating criteria that are potentially 
applicable in his case.  During the pendency of the veteran's 
appeal, the regulations pertaining to evaluation of 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51454-51456 (Aug. 27, 2003) (effective September 26, 2003).  
(Diagnostic Code 5293 for evaluating intervertebral disc 
syndrome was even amended one time earlier, effective 
September 23, 2002.)  The RO notified the veteran of the 
changes, particularly with respect to disc disease, in a 
March 2004 statement of the case and July 2005 supplemental 
statement of the case, but as noted above, the veteran's 
disability has been characterized from the beginning as 
including a lumbosacral strain.  He has not been put on 
notice of the old criteria for rating lumbosacral strain.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  This needs 
to be done before proceeding, and the RO needs to consider 
these criteria in its analysis of whether there is any basis 
for awarding an increase.

Accordingly, the matter is hereby REMANDED for the following 
actions.   

1.	Ask the veteran to identify, and provide 
releases for, any additional, relevant 
private treatment records that he wants 
VA to help him obtain.  The veteran 
should be specifically requested to 
provide a release for obtaining treatment 
records from Dr. Lisa Armbruster.  If he 
provides appropriate releases, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2005).  The materials obtained, 
if any, should be associated with the 
claims file.  He should also be given 
opportunity to submit any additional 
evidence he desires, such as up-to-date 
leave records.

2.	Obtain all VA treatment records 
pertaining to the veteran's back from the 
John Cochran Division of the St. Louis 
VAMC from February 2004 to the present 
time, and associate them with the claims 
file.

3.	After the foregoing development has been 
completed, schedule the veteran for an 
examination with a VA physician with 
expertise in disorders of the spine.  The 
claims file must be forwarded to the 
examiner for review along with a copy of 
this remand.  The examiner should be 
asked to provide a detailed report 
assessing the severity of the veteran's 
service-connected low back strain with 
left sided disc herniation, with an 
assessment of the amount of limitation of 
motion, if any.  All appropriate testing 
should be completed to include range of 
motion testing.  Any pain on use, pain 
with flare-up, or other functional loss 
due to the veteran's lumbar spine 
disorder should be quantified by equating 
the functional loss(es) to limitation of 
motion, expressed in degrees beyond that 
shown clinically.  The examiner should 
also be asked to identify whether the 
veteran experiences any demonstrable 
muscle spasm, absent ankle jerk, 
recurring attacks of disc syndrome, and 
the frequency and duration of any such 
attacks.  It should be noted whether he 
has listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral motion, narrowing or 
irregularity of joint space, or abnormal 
mobility on forced motion.  X-rays should 
be taken and any discernible degenerative 
joint disease or disc disease should be 
noted.  A complete rationale should be 
provided for all opinions.  

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).

4.	Thereafter, take adjudicatory action on 
the veteran's claim for an increased 
rating for his service-connected low back 
strain with left-sided disc herniation.  
Action by the RO should include the 
question of whether referral for 
consideration of an extraschedular rating 
is warranted under 38 C.F.R. § 3.321 
(2006).  If the benefit sought remains 
denied, issue the veteran and his 
representative a supplemental statement 
of the case (SSOC) that includes 
notification to the veteran of applicable 
regulations for evaluating his claim, 
including 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002). 

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

